                          UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 WESTERN DIVISION


 CHRISTOPHER JOHNSON, et al.,

                Plaintiffs,
                                                      Case No. 1:19-cv-00686
        v.                                            Dlott, J.; Bowman, M.J.
 TRINITY COURIERS, INC., et al.,

                Defendants.


            JOINT STATUS REPORT AND MOTION FOR ADDITIONAL 90-DAY
                  STAY TO FACILITATE SETTLEMENT DISCUSSIONS

       Plaintiffs Christopher Lymon, Marcus Johnson, Christopher Johnson, Veronica Renda, and

Tatiana Mance (“Plaintiffs”) and Defendants Trinity Couriers, Inc., Trinity Couriers of Ohio, Inc.,

Rush of Ohio, Inc., Trinity Couriers of Houston, Inc., Trinity Couriers of Kansas, Inc., Trinity

Couriers of St. Louis, Inc., Trinity Couriers of San Antonio, Inc., Trinity Couriers of Austin, Inc.,

Trinity Couriers of DFW, Inc., Trinity Couriers of Minnesota, Inc., and Trinity Couriers of Denver,

Inc., (collectively, “Trinity Couriers” or “Defendants”) hereby jointly submit this status report

pursuant to the Court’s Order of October 3, 2019, see ECF No. 11, and jointly request that the case

continue to be stayed an additional 90 days – until February 17, 2020 – including the Defendants’

right to seek a nunc pro tunc extension of their answer deadline.

       1.      This matter was filed on August 20, 2019, asserting claims under the Fair Labor

Standards Act and related sate wage and hour laws. See ECF No. 1.

       2.      Since that time, the Parties have been holding discussions in an effort to resolve the

dispute without further litigation, and on October 2, 2019, the Parties jointly moved this Court for

a sixty (60) day stay of all proceedings for purposes of mediation. See ECF No. 10. The Court

                                                 1
granted the stay on October 3, 2019, and directed the Parties to submit a Joint Status Report by

November 18, 2019. See ECF No. 11.

        3.     Since the entry of the Court’s Order, the Parties have continued to make progress

towards settlement. The Parties have engaged in several meet and confer calls and have agreed on

a framework for an alternative dispute resolution (“ADR”) process.

        4.     In connection with this process, Defendants have begun providing to Plaintiffs

certain documents necessary for the Parties to engage in meaningful negotiations. Additional data

and documents are scheduled to be provided by no later than November 25, 2019.

        5.     The Parties are planning to engage in a formal mediation of the claims of the

proposed collective and state law classes following the information exchange. The Parties are

currently coordinating the logistics of this mediation.

        6.     The Parties anticipate that they will reach a settlement of this matter and request

that the Court permit them an additional 90 days (until February 17, 2020) to engage in the

mediation process without expending unnecessary resources involved in simultaneously litigating

this case.

        7.     To accommodate the parties’ ongoing settlement discussions, Defendants continue

to agree that, with respect to Plaintiffs’ claims under the Fair Labor Standards Act, 29 U.S.C. §

201, et seq., the statute of limitations will continue to be tolled for all potential opt-in plaintiffs

(using the FLSA Collective definition set forth in Plaintiffs’ Complaint, ECF No. 1), from the date

of the filing of the Complaint until February 17, 2020.

        8.     The Parties propose that by February 17, 2020, the Parties shall file another joint

report apprising the Court as to the status of their settlement discussions and outcome of their




                                                  2
mediation, and if a settlement in principle has been reached, a schedule for the presentation of the

settlement to the Court for its approval.

       9.      The Parties’ request is made in good faith and not for purposes of delay.

       10.     The Parties appreciate the time that the Court has afforded them to attempt to

resolve this matter and to preserve the resources of the Court and the Parties. The Parties are

available at the Court’s convenience should the Court want additional information around the

Parties’ negotiations.

       Respectfully submitted, this 18th day of November, 2019.

CHRISTOPHER JOHNSON, et al.                                  TRINITY COURIERS, INC.

By:    /s/ Sarah R. Schalman-Bergen                                 By:     /s/ John L. Jackson
       One of Plaintiffs’ Attorneys                          One of Its Attorneys

Drew Legando                                                 John L. Jackson
MERRIMAN LEGANDO WILLIAMS &                                  General Counsel
KLANG, LLC (ID No. 0084209)                                  Trinity Couriers
1360 West 9th Street, Suite 200                              19365 FM 2252 #5
Cleveland, Ohio 44113                                        Garden Ridge, Texas 78266
Tel: (216) 552-9000                                          Tel: (210) 651-6260
Fax: (216) 522-9007                                          Fax: (210) 651-6468
drew@merrimanlegal.com                                       jjackson@trinitycouriers.com

Sarah R. Schalman-Bergen                                     Attorney for Defendants
Krysten Connon
Michaela Wallin
BERGER MONTAGUE PC
1818 Market Street, Suite 3600
Philadelphia, PA 19103
sschalman-bergen@bm.net
kconnon@bm.net
mwallin@bm.net

Ryan Allen Hancock
WILLIG, WILLIAMS & DAVIDSON
1845 Walnut Street, 24th Floor
Philadelphia, PA 19103
Tel: (215) 656-3600

                                                 3
Fax: (215) 567-2310
rhancock@wwdlaw.com

Attorneys for the Plaintiffs and the
Proposed FLSA Collective and
State Law Classes




                                       4
                              CERTIFICATE OF SERVICE

       A copy of this document was served on counsel of record by the Court’s ECF System and
via email on November 18, 2019.

                                                        Respectfully,

                                                        /s/ Sarah R. Schalman-Bergen




                                             1
